Citation Nr: 1441751	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for low back degenerative disc disease, evaluated as 10 percent disabling prior to March 3, 2009, and as 20 percent disabling for the period beginning March 3, 2009, to include on an extraschedular basis.

2.  Entitlement to an increased rating for right knee patellofemoral arthritis, currently evaluated as 10 percent disabling, to include on an extraschedular basis.

3.  Entitlement to an increased rating for left knee patellofemoral arthritis, currently evaluated as 10 percent disabling, to include on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney At Law
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

By a December 2011 rating decision, the RO increased the assigned rating for the Veteran's low back degenerative disc disease to 20 percent, effective March 3, 2009.  The issue concerning the evaluation of the low back degenerative disc disease remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran also claims that he is unable to maintain substantially gainful employment due to his low back and bilateral knee disabilities, and he has filed a claim for entitlement to a TDIU.  The RO denied entitlement to TDIU in December 2011 statement of the case, and the Veteran appealed this decision in his December 2011 Substantive Appeal (VA Form 9).  The Board finds that the Veteran's claim for TDIU is part of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), and has added this claim as an additional subject for current appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the most recent VA examination for the Veteran's low back disability and bilateral knee disabilities was conducted in November 2011.  The Veteran has reported in a December 2012 statement indicating that his back condition had increased in severity and that he was taking 15 mg of Oxycodone 5 times a day, and that he had recently received 5 trigger point injections in his back.  He also reported that his knees had become worse.  

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's service-connected lumbar spine and bilateral knee disabilities.

Additionally, in statements of record, the Veteran has indicated that he is entitled to extraschedular consideration for his service-connected disabilities. Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for scars, and a left shoulder disability, as well as his left knee disability, right knee disability, and thoracolumbar spine disability. Accordingly, in light of the Veteran's assertions, and Johnson, the Board finds that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

With regard to his TDIU and extraschedular claim, the Veteran has reported that he has had trouble working since his in-service accident in 1972, and that he has been unable to engage in substantially gainful employment since 1995 as a result of his low back and knee problems.  He has also reported that the medication he takes to reduce the pain in his back and knees affects his ability to function and work.  See February 2014 statement from the Veteran Affairs

The Veteran has submitted statements from friends, relatives and co-workers, who all attest to the fact that the Veteran has had problems working due to his back and knee problems since his discharge from the military.  In addition, in a September 2013 statement, the Veteran's former employer reported that the Veteran, who stopped working in 1995, was unable to perform his job duties successfully and without assistance, and was eventually terminated from the position, due to his back and knee problems.  The Board also notes that the Veteran filed a claim for disability benefits from the Social Security Administration in March 1996, and the SSA has awarded him disability benefits effective June 1997 due to depression, back and hip injuries.  

The Veteran has reported throughout the pendency of this appeal that he has been unemployable due to his low back and bilateral knee disabilities since at least 1995.  In addition, in a January 2011 medical record, private physician, J.B. indicated that the Veteran was unable to engage in any substantially gainful activity in any field of work, due to physical or mental impairment.  In the same record, the Veteran reported chronic low back pain, knee pain due to osteoarthritis, and generalized anxiety.  However, the physician did not include a rationale for his opinion.  Therefore, it is inadequate for evaluation purposes.  There is no other opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board also notes that the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Lastly, the Board notes that the claims file and Virtual VA e-folder do not contain any treatment records dated after November 2012.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records from November 2012 and associated them with the claims file.

2.  Then afford the Veteran a VA examination to evaluate the current severity of his lumbar spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.
Any indicated studies, including X-ray studies should be performed.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

In addition, the examiner should identify any nerves affected by the lumbar spine disability and opine as to the severity of any associated neuritis, neuralgia, or paralysis.  

The examiner should also indicate whether there is any form of ankylosis.  

The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

The examiner should also provide an opinion as to whether the Veteran's service-connected low back disability would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.

3.  Then afford the Veteran a VA examination to evaluate the current severity of the right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected low back disability, and/or service-connected right and left knee disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  If the Veteran is found to be unemployable due to service-connected disabilities, and does not meet the schedular criteria for TDIU, the issue of entitlement to TDIU must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 4.16(b).  

5.  In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. Attention is directed to the evidence of record indicating the impact of his service-connected disabilities on his employment.

If the RO determines that referral is necessary, such referral should be made.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues of entitlement to an increased rating for low back degenerative disc disease, an increased rating for right and left knee patellefemoral arthritis, and entitlement to TDIU, addressing both a schedular and extraschedular bases as warranted. 

7.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

